Citation Nr: 0330408	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denying a claim for service connection for 
hypertension.

Additionally, in the Board's view, a February 2001 written 
statement from the veteran constitutes a timely notice of 
disagreement with a January 2001 rating decision denying 
service connection for tinnitus.  The claim has been denied 
on subsequent occasions as well, but no Statement of the Case 
has been issued for the claim for service connection for 
tinnitus.  In light of the present procedural posture, the 
Board is obligated to remand the issue for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Board also notes that the veteran was advised by letter 
sent by the RO in January 2002 that he must submit new and 
material evidence to reopen claims for service connection for 
hearing loss and tinnitus.  As noted above, the tinnitus 
issue must be remanded for the RO to issue a Statement of the 
Case.  As to the issue of service connection for hearing 
loss, the RO did issue a Statement of the Case in May 2001 
but, as the veteran has not submitted a timely substantive 
appeal, that issue has not been perfected for appellate 
review.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302(b)(2003).  Thus, the RO correctly informed the veteran 
that he must submit new and material evidence to reopen this 
particular claim.  38 C.F.R. § 3.156 (2003).  The veteran did 
not respond to the January 2002 notice regarding this matter.  
The veteran is advised, however, that he may submit argument 
or evidence on the question of whether he submitted a timely 
substantive appeal.  Marsh v. West, 11 Vet. App. 468 (1998). 


REMAND

Prior to the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

As the VCAA was enacted prior to the date of the veteran's 
claim for service connection for hypertension, all pertinent 
provisions of the VCAA apply.

Also, during the course of this appeal, the Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2)(ii)(2002), which permitted the Board "to 
provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice."  The Federal Court found that 
section 19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) 
(West 2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In light of the Federal Circuit decisions, and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim to the RO so that the veteran 
can be provided with the appropriate notice under the VCAA, 
to include what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Also, during the course of the veteran's claim, the veteran 
has been awarded service connection for a major depressive 
disorder, now rated as 70 percent disabling.  With this new 
benefit comes a new theory of entitlement - the veteran's 
representative argues in a June 2002 statement that the 
veteran's hypertension could indeed be related to his 
neuropsychiatric condition.  In the Board's view, a VA 
examination and opinion is warranted to address this theory 
of entitlement. See 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeal initiated by 
the veteran from the January 2001 rating 
decision addressing the issue of 
entitlement to service connection for 
tinnitus.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim for service connection for 
hypertension of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining whether it is at least as 
likely as not that his current 
hypertension is caused or aggravated by 
his service-connected major depressive 
disorder.  The RO should send the claims 
file to the examiner for review, and the 
clinician should indicate that the claims 
file was reviewed.
 
The examiner should describe the nature 
and extent of the veteran's present 
hypertension and opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that the hypertension 
was caused or aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) by his 
service-connected major depressive 
disorder.  The examiner is asked to 
provide a rationale for any opinion 
expressed.  If the examiner must resort 
to conjecture or speculation to provide 
such an opinion, he or she should so 
state.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
hypertension with consideration of all of 
the evidence added to the record since 
the Statement of the Case (SOC) issued in 
February 2002.
 
6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the February 2002 SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


